UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

JAMES REYES,
Plaintiff,
-against-

THE COUNTY OF SUFFOLK, SUFFOLK COUNTY
SHERIFF’S DEPARTMENT, VINCENT

‘DEMARCO, SHERIFF, MATT GARRETT, RONALD |
MAIORINO, TIMOTHY REILLY, JOSEPH NASTA,
GREG VOLPE and PAUL OLEAGA,

Defendants.

STIPULATION AND ORDER
OF VOLUNTARY
DISMISSAL

18-cv-07473(JMA)(ARL)

IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned

parties hereto, that the above-captioned action be, and the same hereby is voluntarily dismissed

and,

with prejudice, pursuant to F.R.C.P. Rule 41(a)(1), without costs or attorneys’ fees to any party,

IT IS FURTHER STIPULATED AND AGREED that this Stipulation may be so

ordered via endorsement hereon without further notice to any party.

Hauppauge, New York
October 24, 2019

Dated:

“Mav

 

 

oN
: Dennis M. Browit .
Plaintiff Pro S. Suffolk County Attorney
DIN# 19A0788 By: Stacy A. Skorupa
Mid-State Correctional Facility Assistant County Attorney

P.O. Box 2500
Marcy, NY 13403

Attorney for Defendants
100 Veterans Memorial Highway

. Hauppauge, New York 11788

state of YY County of FL 7/ 77
Subscribed and swom to (or affirmed) before me on this
AST tay b_OC HER, 014_by

ames J eyes wovediomeonthebasis
Ui satslacy ence fob he persons) wo appeared before,
-Notary Signature a

SO ORDERED:
Dated: New York

, , 2019

ROBERT C YOUNGLOVE

WOTARY PUBLIC, STATE OF NEW YORE,
Registration No. OLYO6395006

 

Qualified in Montgomery County »,
My Conuniason Expires August 5, 20:20?

Hon. Joan M. Azrack, U.S.D.J.
